NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RENE ANTONIO CORTEZ-ALEJANDRO, No.                     15-71546

                Petitioner,                      Agency No. A094-771-286

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Rene Antonio Cortez-Alejandro, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Cortez-

Alejandro failed to establish he was persecuted on account of a protected ground.

See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a

particular social group is established, an applicant must still show that “persecution

was or will be on account of his membership in such group”); Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Substantial evidence also supports the

agency’s determination that Cortez-Alejandro failed to establish an objectively

reasonable fear of future persecution in Guatemala. See Nagoulko v. INS, 333 F.3d
1012, 1018 (9th Cir. 2003) (possibility of future persecution “too speculative”).

Thus, Cortez-Alejandro’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Cortez-Alejandro failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    15-71546